Title: To Alexander Hamilton from Robert Morris, 17 September 1782
From: Morris, Robert
To: Hamilton, Alexander



Office of Finance [Philadelphia] 17. Sepr. 1782
Sir,

I received by the Post your Favor of the seventh Instant. I have always suspected that the disorderly Manner of doing Business in many Parts of this Continent has enabled People to commit Frauds or what is the same thing as to the Public Loss covered their Ignorance Indolence and Extravagance. It is only by probing these Matters to the Bottom that the Extent of the Evil can be discovered and I shall be very happy that the Legislature step in with their Authority to the Aid of my Efforts. The Commissioner for settling the Accounts of your State shall be appointed as soon as a proper Person offers which no one has yet done. You have formed a proper Conception as to what were my Views in enquiring into the Rates of Depreciation which are now of but little Consequence indeed of none unless to know what Degree of real Taxation may be necessary to absorp the Remainder of that useless Paper Mass which has so long burthened all our Movements.
I am by no Means surprized at the Backwardness which you meet with from public Officers in rendering an Account of Supplies furnished to the Public. The several States and many of their public Officers have so long been in the Habit of boasting superior Exertions that what was at first Assumption has advanced along the Road of Belief to perfect Conviction. And the Delusion is now kept up by the Darkness in which it is inveloped. It is not impossible that somewhat both of Interest and Importance is concerned in leading the Public Officers to keep up the Mistery.
I am Sir    your most obedient and humble Servant

RM.

